                                           Case 4:20-cv-06138-KAW Document 7 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CARYN LEE TESTA,
                                   7                                                       Case No. 20-cv-06138-KAW
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER TO SHOW CAUSE
                                   9
                                         ANDREW SAUL,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action was filed on August 31, 2020. (Dkt. No. 1.) Pursuant to Rule 4(m) of the

                                  14   Federal Rules of Civil Procedure, Plaintiff has 90 days to complete service of the complaint and

                                  15   summons on Defendant, such that October 30, 2020 was the last day to complete service or to file

                                  16   a Motion for Administrative Relief from the deadline pursuant to Civil L.R. 7-11. To date, no

                                  17   proof of service has been filed.

                                  18          IT IS HEREBY ORDERED that no later than two weeks of the date of this order,

                                  19   Plaintiff shall show cause why this matter should not be dismissed for failure to comply with the

                                  20   deadline to complete service on Defendant or to file a Motion for Administrative Relief.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 22, 2021

                                  23                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                  24                                                   United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
